In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Weinstein, J.), dated January 19, 2006, which, upon a fact-finding order of the same court dated December 8, 2005, made after a hearing, finding that the appellant committed acts which, if committed by an adult, would have constituted the crime of criminal possession of a weapon in the fourth degree, and which constituted the crime of unlawful possession of a weapon by a person under 16, adjudged him to be a juvenile delinquent, and placed him on probation for a period of 12 months. The appeal brings up for review the fact-finding order dated December 8, 2005.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewed in the light most favorable to the presentment agency, the evidence was legally sufficient to prove beyond a reasonable doubt that the appellant committed acts which, if committed by an adult, would have constituted the crime of criminal possession of a weapon in the fourth degree, and which constituted the crime of unlawful possession of weapon by a person under 16 (see Penal Law § 265.01 [1]; § 265.05; Matter of Crystal R., 10 AD3d 397 [2004]; Matter of Lashana H., 34 AD3d 479 [2006]; Matter of Kiara R., 29 AD3d 703 [2006]; Matter of Clarence C., 166 AD2d 442 [1990]). Moreover, upon the exercise of our factual review power, we are satisfied that the determination was not against the weight of the evidence (cf. CPL 470.15 [5]). Adams, J.P., Ritter, Fisher and Covello, JJ., concur.